DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the applicant response filed on 12/09/2020, PROCECUTION IS HEREBY REOPENED. A new ground(s) of rejection is set forth below. 
Claims 1, 7-10, 12, 16-26 are pending. Claims 1, 7-10, 12, 16-26 are rejected. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 7, 9, 10, 12, 16, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, Michael (PGPUB Document No. 20080228549), hereafter .

Regarding claim 1, (Previously Presented) Harrison teaches A method for providing feedback in a performance summary comprising: displaying a question to a user of about a reviewee in a graphic user interface (GUI) with a recent work link to supporting data from a linked database(Harrison, para 0004 discloses providing questions and getting answers for reviewees on recent works “wherein the survey includes questions relating to a plurality of skills related to a project being performed by the unit and calculating a first score of the performance of the person based on a plurality of answers given by the plurality of employees to the questions. The method also includes reviewing, by a supervisor, the person and calculating a final score of the performance of the person based on the first score of the performance of the person and the reviewing, by the supervisor”; ); 
in response to a user selecting the recent work link, supplementing an answer with supporting data from the linked database(Harrison, Fig. 13  discloses supplementing answers with reviewer’s comments and attachments to reviews); displaying a plurality of user-selectable categories; determining, by the user selecting, an object data element comprising the underlying data to append to an answer to a question in a coaching category selected from the multiple different categories by the user (Harrison, Fig. 13  further discloses displaying multiple categories such as “Technical Skills”, “SALES” with displaying data in a interleaved ; 
Harrison teaches providing various information regarding employees to reviewers but he does not explicitly teach in response to the user selecting of a category, displaying a user selected hybrid interleaved of multiple different categories that has been user selected with underlying data which is interleaved in a temporal chronological order view; 
and in response to a user selecting a citation icon associated with the coaching category, adding a coaching entry data object from the linked database to the answer wherein the answer is augmented with an object data element containing performance metrics of tracked objects with the underlying data for display in the answer that is accessible in the temporal chronological order view
However in the same field of endeavor of displaying user item selections in a hybrid list Tovar teaches in response to the user selecting of a category, displaying a user selected hybrid interleaved of multiple different categories that has been user selected with underlying data (Tovar, Figure 14 and para 0083-0084 discloses user/server selecting items from different categories (1315) and user selection is being displayed (1310) from various categories with their underlying data such as each item details  “The menu items column 1315 includes a number of order categories that will pop up a list of items under that category if selected, permitting the server to select individual items to be added to a particular tab”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the multiple 
Harrison and Tovar teach adding performance evaluation items to a list but they don’t explicitly teach which is interleaved in a temporal chronological order view; 
and in response to a user selecting a citation icon associated with the coaching category, adding a coaching entry data object from the linked database to the answer wherein the answer is augmented with an object data element containing performance metrics of tracked objects with the underlying data for display in the answer that is accessible in the temporal chronological order view.
However in the same field of endeavor of work performance evaluation system Linton teaches which is interleaved in a temporal chronological order view (Linton, Figure 7 shows that  “Classroom Management Program”, “Classroom Basics” etc. are chronologically sequential elements for a performance metric are listed); 
and in response to a user selecting a citation icon associated with the coaching category, adding a coaching entry data object from the linked database to the answer wherein the answer is augmented with an object data element containing performance metrics of tracked objects (Linton, Fig. 7  & para 0117 discloses a GUI to display performance summary; where various coaching entries with time entries are depicted for “Classroom Management Program”, “Classroom Basics” 708 also includes a chart charting the educator's performance/progress over time, the resources that have been prescribed/assigned to the educator and whether the educator completed those assignments, and suggestions for additional resources that can be assigned.”;  here the examiner interprets “in response to a user selecting a citation icon associated with the coaching category” as an oblivious design variant of associating coaching/training to a performance track object by an user interaction means from various well know options of links, icons, buttons etc. )
with the underlying data for display in the answer that is accessible in the temporal chronological order view (Linton, in Figure 7, “Classroom Management Program”, “Classroom Basics” etc. are chronologically sequential elements for a performance metric category such as Coaching/Training. Additional elements from other categories can be interleaved, “FIG. 7 is provided merely by way of example, and that other reports containing different or additional information may be generated and presented” also in Paragraph 0015 “in some instances, the methods 300-600 may be iterated more than one time to produce additional results”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the selected item list from different categories of Harrison and Tovar into chronologically displaying tracking items related to user performance of Linton to produce an expected result of displaying a compiled list of hybrid items in a chronological order. The modification would be obvious because one of ordinary skill in the art would be motivated to provide 

Claim 2-6, Cancelled.
 
Regarding claim 7 (Previously presented), Harrison, Tovar and Linton teach all the limitations of claim 1. Harrison further teaches, wherein displaying a plurality of user-selectable categories of the tracked objects comprises: 
defining a beginning date and an end date within which the plurality of categories are bounded (Harrison, para 0023 discloses plurality of tracked objects “These reviews contain performance areas and objectives on which managers 16 rate their employees.”; Fig. 13 discloses various categories of tracked objects such as “TECHNICAL SKILLS”, “SALES” etc. that implies particular categories were selected to provide reviews; where Fig. 12 further discloses time rage “START DATE” & “END DATE” to which tracked objects are bound to).

Regarding claim 9 (Previously presented), Harrison, Tovar and Linton teach all the limitations of claim 1 and Harrison further teaches, wherein the plurality of user- selectable categories comprises at least two of current answer summaries, past answer summaries, goals, thanks, feedback, and coaching (Harrison, Fig. 13 discloses various categories of tracked objects such as “TECHNICAL SKILLS”, “SALES” with their respective feedback/comments; and goals such as “EFFECTIVE COMMUNICATION WITH OTHER TEAM MEMBERS”, “POSSESSES QUALITY WRITING SKILLS” etc. ).

Regarding claim 10 (Previously presented), Harrison, Tovar and Linton teach all the limitations of claim 1 and Harrison further teaches, wherein the linked database of supporting data containing recent work comprises a remote electronic database of tracked data objects accessible by a user-selectable work link (Harrison, para 0003 discloses that employees are being evaluated by their performances at their completed tasks “The system includes a performance evaluation module configured to enable employee performance reviews based on completion of a plurality of tasks and a plurality of skills required to complete the tasks for each of a plurality of projects on which an employee is staffed”; Fig. 1 further discloses a database 31 which stores all performance evaluated info regarding users/employees ).	

Claim 11, Cancelled.

Regarding claim 12, (Previously presented) Harrison teaches An apparatus for assessments in performance reviews by presenting an graphic user interface (GUI), the apparatus comprising: at least one processor deployed on a computing device, the at least one processor programmed to present the GUI to a reviewer; the at least one processor having an input configured to receive inputs from a reviewer, and programmed to implement the steps to(Harrison, para 0006 discloses “the present invention is directed to a computer-readable medium having stored thereon instructions which, when executed by a processor, cause the processor to”): 
display, by the programmed processor, a question to a user of about a reviewee in the GUI with a recent work link to supporting data from a linked database (Harrison, para 0004 discloses providing questions and getting answers for reviewees on recent works “wherein the survey includes questions relating to a plurality of skills related to a project being performed by the unit and calculating a first score of the performance of the person based on a plurality of answers given by the plurality of employees to the questions. The method also includes reviewing, by a supervisor, the person and calculating a final score of the performance of the person based on the first score of the performance of the person and the reviewing, by the supervisor”; ); 
in response to a user selection of the recent work link, supplement, by the programmed processor(Harrison, Fig. 13  discloses supplementing answers with reviewer’s comments and attachments to reviews), an answer with supporting data from the linked database(Harrison, Fig. 13  discloses supplementing answers with reviewer’s comments and attachments to reviews); 
display, by the programmed processor, a plurality of user-selectable categories; determine, by receipt of the user selection by the programmed processor, an object data element comprising the underlying data to append to an answer to a question in a coaching category selected from the multiple different categories by the user(Harrison, Fig. 13  further discloses displaying multiple categories such as “Technical Skills”, “SALES” with displaying data in a interleaved fashion; where supplementing answers with reviewer’s comments and attachments to reviews ); 
Harrison teaches providing various information regarding employees to reviewers but he does not explicitly teach in response to the user selection of a category, display by the programmed processor a user selected hybrid interleaved feed of multiple categories that has been selected with underlying data which is interleaved in a temporal chronological order view; and in response to the user selection of a citation icon associated with the coaching category, add by the programmed processor a coaching entry data object from the linked database to the answer wherein the answer is augmented with an object data element containing performance metrics of tracked objects for the underlying data for display in the answer that is accessible in the temporal chronological order view.
However in the same field of endeavor of displaying user item selections in a hybrid list Tovar teaches in response to the user selection of a category, display by the programmed processor a user selected hybrid interleaved feed of multiple categories that has been selected with underlying data (Tovar, Figure 14 and para 0083-0084 discloses user/server selecting items from different categories (1315) and user selection is being displayed (1310) from various categories with their underlying data such as each item details  “The menu items column 1315 includes a number of order categories that will pop up a list of items under that category if selected, permitting the server to select individual items to be added to a particular tab”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the multiple selectable categories for performance evaluation of Harrison into the selecting items in categories into a combined list of Tovar to produce an expected result of compiling a list of hybrid items from various categories. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to view action/proposed items in common place (as a list) for a quick review (Tovar, Figure 14 and para 0083-0084).
Harrison and Tovar teach adding performance evaluation items to a list but they don’t explicitly teach which is interleaved in a temporal chronological order view ; and in response to the user selection of a citation icon associated with the coaching category, add by the programmed processor a coaching entry data object from the linked database to the answer wherein the answer is augmented with an object data element containing performance metrics of tracked objects for the underlying data for display in the answer that is accessible in the temporal chronological order view.
However in the same field of endeavor of work performance evaluation system Linton teaches which is interleaved in a temporal chronological order view (Linton, Figure 7 shows that  “Classroom Management Program”, “Classroom Basics” etc. are chronologically sequential elements for a performance metric are listed); and in response to the user selection of a citation icon associated with the coaching category, add by the programmed processor a coaching entry data object from the linked database to the answer wherein the answer is augmented with an object data element containing performance metrics of tracked objects for the underlying data (Linton, Fig. 7  & para 0117 discloses a GUI to display performance summary; where various coaching entries with time entries are depicted for “Classroom Management Program”, “Classroom Basics” etc. for reviewer “The summary region 708 also includes a chart charting the educator's performance/progress over time, the resources that have been prescribed/assigned to the educator and whether the educator completed those assignments, and suggestions for additional resources that can be assigned.”;  here the examiner interprets “in response to a user selecting a citation icon associated with the coaching category” as an oblivious design variant of associating coaching/training to a performance track object by an user interaction means from various well know options of links, icons, buttons etc. )
for display in the answer that is accessible in the temporal chronological order view (Linton, in Figure 7, “Classroom Management Program”, “Classroom Basics” etc. are chronologically sequential elements for a performance metric category such as Coaching/Training. Additional elements from other categories can be interleaved, “FIG. 7 is provided merely by way of example, and that other reports containing different or additional information may be generated and presented” also in Paragraph 0015 “in some instances, the methods 300-600 may be iterated more than one time to produce additional results”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the selected item list from different categories of Harrison and Tovar into chronologically displaying tracking items related to user performance of Linton to produce an expected result of displaying a compiled list of hybrid items in a chronological order. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a list in chronologically ordered manner so that users’ can easily track items progress by their order (Linton, in Figure 7).

Claim 13-15, cancelled.

Regarding claim 16 (Previously presented), dependent on rejected claim 12 and further analysis are similar to claim rejection 7 and are applicable to claim 16.

Regarding claim 18 (Previously presented), dependent on rejected claim 12 and further analysis are similar to claim rejection 9 and are applicable to claim 18.

Regarding claim 22 (Previously presented), Harrison, Tovar and Linton teach all the limitations of claim 1 and Linton further teaches, further comprising: in response to the user selection of the coaching category, displaying immersive details of subject tasks, priority and due date assigned to the reviewee for each coaching entry in the display region of the GUI wherein each coaching entry is interleaved in a set of coaching entries in the hybrid type feed that is displayed in the display region (Linton, Fig. 7  & para 0117 discloses a GUI to display performance summary; where various coaching entries with time entries are depicted for “Classroom Management Program”, “Classroom Basics” etc. for reviewer “The summary region 708 also includes a chart charting the educator's performance/progress over time, the resources that have been prescribed/assigned to the educator and whether the educator completed those assignments, and suggestions for additional resources that can be assigned.”; where “Classroom Management Program”, “Classroom Basics” etc. are chronologically sequential elements for a performance metric category such as Coaching/Training. Additional elements from other categories can be interleaved;  Tovar in para 0083-0084 teach selection of any categories to provide details of its constituent items & this feature can be incorporated to modify Harrison’s disclosed tracked objects); 
Linton further teaches and enabling by the user's clicking of the citation icon, the user selection of the citation element that allows a coaching entry to be added with a data object in the hybrid type feed (Linton, discloses assignment of coaching entries “Prescribed Resources” as taught in fig. 5 “As a further example, the content module 224 may provide the user with a specific video example or an electronic book having customized chapters or sections that teach additional skills and provide additional information on a topic that the user is struggling with or may provide recommendations of supplemental resources containing such material. ”; here the examiner interprets “citation icon” as an oblivious design variant of associating coaching/training to a performance track object by an user interaction means from various well know options of links, icons, buttons etc.).

Claim 8, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, Michael (PGPUB Document No. 20080228549), hereafter referred to as “Harrison”, in view of Tovar, Carlos et al (PGPUB Document No. 20140097241), hereafter, referred to as “Tovar”, in view of Linton, Chet (PGPUB Document No. 20130111363), hereafter, referred to as “Linton”, in further view of Faheem et al (PGPUB Document No. 20100082570), hereafter, referred to as “Faheem”.

Regarding claim 8 (Previously presented), Harrison, Tovar and Linton teach all the limitations of claim 1 and Harrison further teaches, wherein displaying the plurality of user-selectable categories of tracked objects comprises (Harrison, Fig. 13 discloses various categories of tracked objects such as “TECHNICAL SKILLS”, “SALES” etc.): 
But they don’t explicitly teach presenting a citation icon to the reviewer and receiving an indication that the reviewer has selected the citation icon.
However, in the same field of endeavor of content management, Faheem teaches Faheem teaches presenting a citation icon to the reviewer (Faheem, element 402 “SAVE CITATION”), and receiving an indication that the reviewer has selected the citation icon (Faheem, paragraph 0029-0033 and Fig. 4 disclose that data element (citations) can be added by the users/reviewer and further added citation indicates selection of “citation icon”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking objects of performance evaluation of Harrison, Tovar and Linton into addition of citation by using citation icon of Faheem to produce an expected result of adding citation to recommendations made by reviewers. The modification would be obvious because one of ordinary skill in the art would be motivated to combine some functionalities under an icon to provide convenience to the users (Faheem, paragraph 0029-0033 and Fig. 4 disclose that data element (citations) can be added by the users/reviewer).  


Regarding claim 17 (Previously presented), Harrison, Tovar and Linton teach all the limitations of claim 12 and Harrison further teaches, and display the plurality of categories of tracked objects(Harrison, Fig. 13 discloses various categories of tracked objects such as “TECHNICAL SKILLS”, “SALES” etc.),
But they don’t explicitly teach the programmed processor implements the steps to of: present a citation icon to the reviewer; receive an indication that the reviewer has selected the citation icon; and display the plurality of categories of tracked objects in response to 
However, in the same field of endeavor of content management, Faheem teaches Faheem teaches the programmed processor implements the steps to of: present a citation icon to the reviewer (Faheem, element 402 “SAVE CITATION”); receive an indication that the reviewer has selected the citation icon; in response to an indication received that the reviewer has selected the citation icon (Faheem, paragraph 0029-0033 and Fig. 4 disclose that data element (citations) can be added by the users/reviewer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking objects of performance evaluation of Harrison, Tovar and Linton into addition of citation by using citation icon of Faheem to produce an expected result of adding citation to recommendations made by reviewers. The modification would be obvious because one of ordinary skill in the art would be motivated to combine some functionalities under an icon to provide convenience to the users (Faheem, paragraph 0029-0033 and Fig. 4 disclose that data element (citations) can be added by the users/reviewer).  

Regarding claim 19 (Previously presented), Harrison, Tovar and Linton teach all the limitations of claim 18 and Harrison further teaches, further comprising: the at least one processor programmed to implement the step to of: append the selected data elements to the answer (Harrison, Fig. 13 teaches that data element such as “Comments”, “Attachments” that can be added for any category of tracked objects).
But they don’t explicitly teach in response to the reviewer selection of at least one data element from each of at least two categories,
However, in the same field of endeavor of content management, Faheem teaches in response to the reviewer selection of at least one data element from each of at least two categories (Faheem, in Figure 4 and in Paragraph 0029 discloses that different citations/data element can be selected and added; where minimum requirements for selecting data element from each category is dictated by design choice),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking objects of performance evaluation of Harrison, Tovar and Linton into addition of citation by using citation icon of Faheem to produce an expected result of adding citation to recommendations made by reviewers. The modification would be obvious because one of ordinary skill in the art would be motivated to add recommended materials via a reference to materials or citation conveniently by citation icon (Faheem, paragraph 0029-0033 and Fig. 4 disclose that data element (citations) can be added by the users/reviewer).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison, Michael (PGPUB Document No. 20080228549), hereafter referred to as “Harrison”, in view of Tovar, Carlos et al (PGPUB Document No. 20140097241), hereafter, referred to as “Tovar”, in view of Linton, Chet (PGPUB Document No. 20130111363), hereafter, referred to as “Linton”, in further view of Bernaudin, Ingrid et al (PGPUB Document No. 20150332201), hereafter, referred to as “Bernaudin”.

Regarding claim 21 (Previously presented), Harrison, Tovar and Linton teach all the limitations of claim 1 and Harrison further teaches, further comprising: in response to the user selection of a goal category, displaying immersive details containing the object data element containing performance metric for each goal in the display region of the GUI in the hybrid type feed (Harrison, Fig. 13 discloses various categories of tracked objects such as “TECHNICAL SKILLS”, “SALES” with their respective feedback/comments; and goals such as “EFFECTIVE COMMUNICATION WITH OTHER TEAM MEMBERS”, “POSSESSES QUALITY WRITING SKILLS” etc. with performance metric as “RATING” for each goal; Tovar in para 0083-0084 teach selection of any categories to provide details of its constituent items & this feature can be incorporated to modify Harrison’s disclosed tracked objects)
Harrison and Linton but they don’t explicitly teach with a bar scale to display a percentage completion of each goal.
However, in the same field of endeavor of performance evaluation Bernaudin teaches with a bar scale to display a percentage completion of each goal (Bernaudin, Fig. 4 discloses indication of various goal completion by bar scale on GUI);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking objects of performance evaluation of Harrison, Tovar and Linton into percentage progress indicator of Bernaudin to produce an expected result of adding progress indicators to tracked objects. The modification would be obvious because one of ordinary skill in the art would be motivated to describe employee’s goal progression in a user friendly way using a progress bar (Bernaudin, Fig. 4). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison, Michael (PGPUB Document No. 20080228549), hereafter referred to as “Harrison”, in view of Tovar, Carlos et al (PGPUB Document No. 20140097241), hereafter, referred to as “Tovar”, in view of Linton, Chet (PGPUB Document No. 20130111363), hereafter, referred to as “Linton”, in further view of Shillinglaw, Carol et al (PGPUB Document No. 20040172272), hereafter, referred to as “Shillinglaw”.

Regarding claim 23 (Previously presented), Harrison, Tovar and Linton teach all the limitations of claim 1 and Linton further teaches, further comprising: in response to the user selection of the coaching category, displaying immersive details of subject tasks(Harrison, Fig. 13 discloses various categories of tracked objects such as “TECHNICAL SKILLS”, “SALES” with their respective feedback/comments; and goals such as “EFFECTIVE COMMUNICATION WITH OTHER TEAM MEMBERS”, “POSSESSES QUALITY WRITING SKILLS” etc. with performance metric as “RATING” for each goal; Tovar in para 0083-0084 teach selection of any categories to provide details of its constituent items & this feature can be incorporated to modify Harrison’s disclosed tracked objects),
 Linton teaches priority and due date assigned to the reviewee for each coaching entry in the display region of the GUI in the hybrid type feed wherein each coaching entry is interleaved in a set of coaching entries displayed in the display region (Linton, Fig. 7 & para 0117 discloses a GUI to display performance summary; where various coaching entries with time entries are depicted for “Classroom Management Program”, “Classroom Basics” etc.); 
and 8Application No.: 14/541,394enabling by the user's clicking of the citation icon (Linton, discloses assignment of coaching entries “Prescribed Resources” as taught in fig. 5 “As a further example, the content module 224 may provide the user with a specific video example or an electronic book having customized chapters or sections that teach additional skills and provide additional information on a topic that the user is struggling with or may provide recommendations of supplemental resources containing such material. ”; here the examiner interprets “citation icon” as an oblivious design variant of associating coaching/training to a performance track object by an user interaction means from various well know options of links, icons, buttons etc.), 
They don’t explicitly teach the user de-selection of the citation element that allows a coaching entry that already has a data object addition to cancel the data object addition which has been attached to the coaching entry in the hybrid type feed.
However, in the same field of endeavor of user feedback integration Shillinglaw teaches the user de-selection of the citation element that allows a coaching entry that already has a data object addition to cancel the data object addition which has been attached to the coaching entry in the hybrid type feed (Shillinglaw, Fig. 13 and para 0067 discloses de-selection of an attached task similarly this disclosed teaching of de-selection of task can be applied to coaching entries);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking objects of performance evaluation of Harrison, Tovar and Linton into addition and removal of data elements of Shillinglaw to produce an expected result of adding/removing data elements to performance tracking objects. The modification would be obvious because one of ordinary skill in the art would be motivated to conveniently de-associate user coaching entries which are not needed (Shillinglaw, Fig. 4).  

Claim 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison, Michael (PGPUB Document No. 20080228549), hereafter referred to as “Harrison”, in view of Tovar, Carlos et al (PGPUB Document No. 20140097241), hereafter, referred to as “Tovar”, in view of Linton, Chet (PGPUB Document No. 20130111363), hereafter, referred to as “Linton”,  in further view of Nathanson, Jaeger (PGPUB Document No. 20120190432), hereafter, referred to as “Nathanson”.

Regarding claim 20, (Currently amended) Harrison teaches A system of assessment in performance reviews comprising: 4Application No.: 14/541,394 at least one processor programmed and disposed of in a computing device to generate a user interface for appending data objects to answers while conducting performance reviews, comprising  (Harrison, Fig. 13 discloses appending data elements such as adding “Comments”, “Attachments” ): displaying, by the programmed processor, a question to a user of about a reviewee in the GUI with a recent work link to supporting data from a linked database(Harrison, para 0004 discloses providing questions and getting answers for reviewees on recent works “wherein the survey includes questions relating to a plurality of skills related to a project being performed by the unit and calculating a first score of the performance of the person based on a plurality of answers given by the plurality of employees to the questions. The method also includes reviewing, by a supervisor, the person and calculating a final score of the performance of the person based on the first score of the performance of the person and the reviewing, by the supervisor”;); in response to a user selection of the recent work link, supplementing, by the programmed processor, an answer with supporting data from the linked database (Harrison, Fig. 13 discloses supplementing answers with reviewer’s comments and attachments to reviews); 
displaying, by the programmed processor, a plurality of user-selectable categories; determining, by receipt of the user selection by the programmed processor, an object data element comprising the underlying data for appending to an answer to a question in a coaching category selected from the multiple different categories by the user in the hybrid type feed (Harrison, Fig. 13  further discloses displaying multiple categories such as “Technical Skills”, “SALES” with displaying data in a interleaved fashion; where supplementing answers with reviewer’s comments and attachments to reviews ); 
Harrison teaches providing various information regarding employees to reviewers but he does not explicitly teach in a multi-tenant platform; in response to the user selection of a category, displaying by the programmed processor a user selected hybrid interleaved feed that has been user selected with underlying data interleaved in a temporal chronological order view ; 
and in response to the user selection of a citation icon associated with the coaching category, adding by the programmed processor a coaching entry data object from the linked data base to the answer wherein the answer is augmented with an object data element containing performance metrics of tracked objects of the underlying data for display in the answer that is accessible in the temporal chronological order.
However in the same field of endeavor of displaying user item selections in a hybrid list Tovar teaches in response to the user selection of a category, displaying by the programmed processor a user selected hybrid interleaved feed that has been user selected with underlying data (Tovar, Figure 14 and para 0083-0084 discloses user/server selecting items from different categories (1315) and user selection is being displayed (1310) from various categories with their underlying data such as each item details  “The menu items column 1315 includes a number of order categories that will pop up a list of items under that category if selected, permitting the server to select individual items to be added to a particular tab”),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the multiple selectable categories for performance evaluation of Harrison into the selecting items in categories into a combined list of Tovar to produce an expected result of compiling a list of hybrid items from various categories. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users an option to view action/proposed items in common place (as a list) for a quick review (Tovar, Figure 14 and para 0083-0084).
Harrison and Tovar teach adding performance evaluation items to a list but they don’t explicitly teach in a multi-tenant platform; interleaved in a temporal chronological order view; 
and in response to the user selection of a citation icon associated with the coaching category, adding by the programmed processor a coaching entry data object from the linked data base to the answer wherein the answer is augmented with an object data element containing performance metrics of tracked objects of the underlying data for display in the answer that is accessible in the temporal chronological order.
However in the same field of endeavor of work performance evaluation system Linton teaches interleaved in a temporal chronological order view (Linton, Figure 7 shows that  “Classroom Management Program”, “Classroom Basics” etc. are chronologically sequential elements for a performance metric are listed); 
and in response to the user selection of a citation icon associated with the coaching category, adding by the programmed processor a coaching entry data object from the linked data base to the answer wherein the answer is augmented with an object data element containing performance metrics of tracked objects of the underlying data  (Linton, Fig. 7  & para 0117 discloses a GUI to display performance summary; where various coaching entries with time entries are depicted for “Classroom Management Program”, “Classroom Basics” etc. for reviewer “The summary region 708 also includes a chart charting the educator's performance/progress over time, the resources that have been prescribed/assigned to the educator and whether the educator completed those assignments, and suggestions for additional resources that can be assigned.”;  here the examiner interprets “in response to a user selecting a citation icon associated with the coaching category” as an oblivious design variant of associating coaching/training to a performance track object by an user interaction means from various well know options of links, icons, buttons etc. )
for display in the answer that is accessible in the temporal chronological order (Linton, in Figure 7, “Classroom Management Program”, “Classroom Basics” etc. are chronologically sequential elements for a performance metric category such as Coaching/Training. Additional elements from other categories can be interleaved, “FIG. 7 is provided merely by way of example, and that other reports containing different or additional information may be generated and presented” also in Paragraph 0015 “in some instances, the methods 300-600 may be iterated more than one time to produce additional results”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the selected item list from different categories of Harrison and Tovar into chronologically displaying tracking items related to user performance of Linton to produce an expected result of displaying a compiled list of hybrid items in a chronological order. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a list in chronologically ordered manner so that users’ can easily track items progress by their order (Linton, in Figure 7).
Harrison, Tovar and Linton teach various aspect of human resource evaluation system but they don’t explicitly teach in a multi-tenant platform
However, in the same field of endeavor of performance evaluation Nathanson teaches a multi-tenant platform (Nathanson, Paragraph 0018 discloses a multi-tenant system “exemplary embodiments discussed herein provide improved valuation systems and methods for data stored in multi-tenant database environment ");
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the employee evaluation application system of Harrison, Tovar and Linton into multi-tenant support of Nathanson to produce an expected result of using same software application for plurality of clients. The modification would be obvious because one of ordinary skill in the art would be motivated to provide same service to multiple tenants to save labor and cost on developing the same product multiple times (Nathanson, Paragraph 0018).  

Regarding claim 25 (Previously presented), Harrison, Linton and Nathanson teach all the limitations of claim 20 and Linton further teaches, further comprising: in response to the user selection of the coaching category, displaying immersive details of subject tasks, priority and due date assigned to the reviewee for each coaching entry in the display region of the GUI wherein each coaching entry is interleaved in a set of coaching entries in the hybrid type feed that is displayed in the display region(Linton, Fig. 7  & para 0117 discloses a GUI to display performance summary; where various coaching entries with time entries are depicted for “Classroom Management Program”, “Classroom Basics” etc. for reviewer “The summary region 708 also includes a chart charting the educator's performance/progress over time, the resources that have been prescribed/assigned to the educator and whether the educator completed those assignments, and suggestions for additional resources that can be assigned.”; where “Classroom Management Program”, “Classroom Basics” etc. are chronologically sequential elements for a performance metric category such as Coaching/Training. Additional elements from other categories can be interleaved; Tovar in para 0083-0084 teach selection of any categories to provide details of its constituent items & this feature can be incorporated to modify Harrison’s disclosed tracked objects); 
Linton further teaches and enabling by the user's clicking of the citation icon, the user selection of the citation element that allows a coaching entry to be added with a data object in the hybrid type feed (Linton, discloses assignment of coaching entries “Prescribed Resources” as taught in fig. 5 “As a further example, the content module 224 may provide the user with a specific video example or an electronic book having customized chapters or sections that teach additional skills and provide additional information on a topic that the user is struggling with or may provide recommendations of supplemental resources containing such material. ”; here the examiner interprets “citation icon” as an oblivious design variant of associating coaching/training to a performance track object by an user interaction means from various well know options of links, icons, buttons etc.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison, Michael (PGPUB Document No. 20080228549), hereafter referred to as “Harrison”, in view of Tovar, Carlos et al (PGPUB Document No. 20140097241), hereafter, referred to as “Tovar”, in view of Linton, Chet (PGPUB Document No. 20130111363), hereafter, referred to as “Linton”,  in view of Nathanson, Jaeger (PGPUB Document No. 20120190432), hereafter, referred to as “Nathanson”, in further view of Bernaudin, Ingrid et al (PGPUB Document No. 20150332201), hereafter, referred to as “Bernaudin”.

Regarding claim 24 (Previously presented), Harrison, Linton and Nathanson teach all the limitations of claim 20 and Harrison further teaches, further comprising: in response to the user selection of a goal category, displaying by the programmed processor immersive details containing the object data element containing performance metric for each goal in the display region in the hybrid type feed of the GUI(Harrison, Fig. 13 discloses various categories of tracked objects such as “TECHNICAL SKILLS”, “SALES” with their respective feedback/comments; and goals such as “EFFECTIVE COMMUNICATION WITH OTHER TEAM MEMBERS”, “POSSESSES QUALITY WRITING SKILLS” etc. with performance metric as “RATING” for each goal; Tovar in para 0083-0084 teach selection of any categories to provide details of its constituent items & this feature can be incorporated to modify Harrison’s disclosed tracked objects)
But they don’t explicitly teach with a bar scale to display a percentage completion of each goal.
However, in the same field of endeavor of performance evaluation Bernaudin teaches with a bar scale to display a percentage completion of each goal (Bernaudin, Fig. 4 discloses indication of various goal completion by bar scale on GUI);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking objects of performance evaluation of Harrison, Tovar and Linton into percentage progress indicator of Bernaudin to produce an expected result of adding progress indicators to tracked objects. The modification would be obvious because one of ordinary skill in the art would be motivated to describe employee’s goal progression in a user friendly way using a progress bar (Bernaudin, Fig. 4). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison, Michael (PGPUB Document No. 20080228549), hereafter referred to as “Harrison”, in view of Tovar, Carlos et al (PGPUB Document No. 20140097241), hereafter, referred to as “Tovar”, in view of Linton, Chet (PGPUB Document No. 20130111363), hereafter, referred to as “Linton”,  in view of Nathanson, Jaeger (PGPUB Document No. 20120190432), hereafter, referred to as “Nathanson”, in further view of Shillinglaw, Carol et al (PGPUB Document No. 20040172272), hereafter, referred to as “Shillinglaw”.

Regarding claim 26 (Previously presented), Harrison, Tovar, Linton and Nathanson teach all the limitations of claim 20 and Harrison further teaches, further comprising: 6Application No.: 14/541,394Reply to Office Action of April  2020in response to the user selection of the coaching category, displaying by the programmed processor immersive details of subject tasks (Harrison, Fig. 13 discloses various categories of tracked objects such as “TECHNICAL SKILLS”, “SALES” with their respective feedback/comments; and goals such as “EFFECTIVE COMMUNICATION WITH OTHER TEAM MEMBERS”, “POSSESSES QUALITY WRITING SKILLS” etc. with performance metric as “RATING” for each goal; Tovar in para 0083-0084 teach selection of any categories to provide details of its constituent items & this feature can be incorporated to modify Harrison’s disclosed tracked objects), 
Linton teaches priority and due date assigned to the reviewee for each coaching entry in the display region of the GUI in the hybrid type feed wherein each coaching entry is interleaved in a set of coaching entries displayed in the display region (Linton, Fig. 7 & para 0117 discloses a GUI to display performance summary; where various coaching entries with time entries are depicted for “Classroom Management Program”, “Classroom Basics” etc.); 
and enabling by the user's clicking of the citation icon by the programmed processor (Linton, discloses assignment of coaching entries “Prescribed Resources” as taught in fig. 5 “As a further example, the content module 224 may provide the user with a specific video example or an electronic book having customized chapters or sections that teach additional skills and provide additional information on a topic that the user is struggling with or may provide recommendations of supplemental resources containing such material. ”; here the examiner interprets “citation icon” as an oblivious design variant of associating coaching/training to a performance track object by an user interaction means from various well know options of links, icons, buttons etc.),
But they don’t explicitly teach the user de-selection of the citation element that allows a coaching entry that already has a data object addition to cancel the data object addition which has been attached to the coaching entry in the hybrid type feed (Shillinglaw, Fig. 13 and para 0067 discloses de-selection of an attached task similarly this disclosed teaching of de-selection of task can be applied to coaching entries);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking objects of performance evaluation of Harrison, Tovar and Linton into addition and removal of data elements of Shillinglaw to produce an expected result of adding/removing data elements to performance tracking objects. The modification would be obvious because one of ordinary skill in the art would be motivated to conveniently de-associate user coaching entries which are not needed (Shillinglaw, Fig. 4).  

Response to Arguments 

I.	35 U.S.C §103
Applicant’s arguments filed on 12/9/2020 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164